Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Amendment
Applicants’ amendment filed 10/29/2020 has been received and entered.  Claim 11 has been amended, claims 4, 15-20 were cancelled.  
Claims 1-3, 5-14, 21-22 are currently under examination.

Priority
This application filed 7/29/2013 makes no claim for priority, but has been indicated to be the parent to PCT/US14/27582 filed 3/14/2014 as a Continuation, and parent to 14/489198 filed 9/17/2014 as a CIP, which is the parent to PCT/US15/48082 filed 9/2/2015; and is related relative to the claim of priority benefit in PCT/US14/27582 as a Continuation and by assignee and inventorship to application 13/834830 (now Abandoned) and to 16/654094 (filed 10/16/2019) which was filed as a Divisional of ‘830.
Applicants do not comment on the summary of related applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-3, 5-14, 21-22 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/654094 (filed 1/13/2020, not yet docketed). 
Response to Applicants’ arguments
Applicants not that the rejection is provisional, and that in ‘094 examination has not occurred.  Applicants’ comments have been fully considered, but not found persuasive.
It is noted that Applicants do not argue about the basis or limitations of the claims being different, only that the rejection is provisional and no claims are allowed.  A rejection cannot be held in abeyance, and are maintained for the reasons of record.  Additionally, it is noted that TDs have been filed by Applicants in related applications without allowable subject matter being 

With respect to the rejection of record as noted previously, the claims at issue are not identical but they are not patentably distinct from each other because each are drawn to a method of determining an allele comprising the steps of using MPS to provide sequence reads of a STR and determining the presence of a specific/unique STR based on the abundance of reads above a given abundance threshold.  Dependent claim 2 of ‘094 provides for the step of amplification recited in claim 1 of the instant claims, and in view of the art of record for sample preparation for sequence analysis appears to be a common and obvious step of sample preparation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As noted previously, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reciting ‘further comprising’ the steps of amplification and MPS sequencing are considered embodiments not specifically contemplated in the present specification is withdrawn.
Amending claim 11 to be an independent claim and removing implication that further additional steps are provided has addressed the basis of the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 21-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (Sequence analysis and characterization of stutter products at the tetranucleotide repeat locus vWA, 1996 cited in IDS), Reiss et al (The effect of replication errors and the mismatch analysis of PCR amplified DNA 1990, cited in the IDS), Bornman et al (Short-read, high-throughput sequencing technology for STR genotyping, published online April 2012 cited in IDS), Gymrek et al. (lobSTR: A short tandem repeat profiler for personal genomes April 2012, cited in IDS) and Quail et al. (A tale of three next generation sequencing platforms: comparison of Ion Torrent, Pacific Biosciences and Illumina MiSeq sequencers, 2012 cited in IDS).
Claim 11 has been amended, and is now consistent with claim 1, and differ only in an additional step in claim 11 for ‘selecting’ the text strings before comparing the strings (claim 1 does not provide a step on how the data in the text strings is selected for comparison purposes and only requires comparing with ‘a text string matching routine’.  The term ‘selecting’ appears seven times in the present specification and is not specifically defined on what process is used to select, and provides an example that the text string include of a particular locus or as in block 104 has flanking sequences of the locus (see fig 1).  Variations on the term ‘compar?’ appears 15 times in the present specification and does not provide any unique or specific means to determine abundance, and generally is consistent with breadth of the claim for comparing the abundance and not the specific text string itself to another text string.  Variations on the term ‘match?’ appears 15 times in the specification and does not define a specific bioinformatic matching procedure is used to determine which reads from the MPS instrument (represented by the received text strings) correspond to one or more particular loci” and may be used in the selection step.  Overall, the claims appear consistent with the disclosure teaching ‘The present disclosure relates to methods of allelotyping loci using an approach based on matching and sorting of the reads generated by an MPS instrument when analyzing a sample.’ (see paragraph 24 for example).

Response to Applicants arguments
Applicants provide an overview for the requirements of 103 and argue that there is a requirement that ‘the prior art disclose all the elements of the claimed invention’.  Applicants note that the claims recited ‘comparing the plurality of text strings to one another’ and can be differentiated from comparing to an external reference often called ‘alignment’.  It is argued that none of the cited references teach nor suggest this limitation.  Applicants’ arguments have been fully considered, but not found persuasive.
Initially it is noted that ‘alignment’ appears once in the specification in [0034] to differentiate approaches stating: “It will be appreciated that the exact-matching scheme in block 110 will result in an abundance count (i.e., a number of occurrences) for each even slightly different nucleotide sequence. For instance, where a text string represents a nucleotide sequence containing a SNP, 920006-225960-11-the allelotyping method 100 will independently count this unique text string (and will not group it with a different text string representing a similar nucleotide sequence not exhibiting the SNP). This approach is quite different from prior alignment-based allelotyping methods, which attempt to identify which reference sequence each portion of nucleotide sequence data most resembles.”  However, the ability to ‘compare’ text/sequences requires Gymrek et al. was cited for the analysis of STR using data from MPS, and provide a detailed discussion on the importance of alignment in the analysis of reads which provided for the methodology performed by lobSTR in the analysis of STRs and in Fig 2 illustrates the comparison of reads one to another and to a reference for two different STR that were present in the sample identifying the STR differences and sequence string differences in size (fig 2 reproduced below).

    PNG
    media_image1.png
    240
    304
    media_image1.png
    Greyscale

In addition, in the basis of the rejection several references were cited to demonstrate that amplification can results in variation of the amplification products, and Bornman et al. was noted for the teaching to provide a heuristic decision model based on Fisher’s Exact Test was applied to evaluate the et al, a probability score was generated for each allele based on: (i) the number of reads mapping to the allele, (ii) the total number of reads mapping to locus, (iii) the number of reads aligning to the genome, and (iv) the total number of reads generated for a particular sample, and appears to provide for a comparison step that results in the quantification of the reads for a given allele in read data set.  Applicants indicated in the remarks that this argument is sufficient and that other arguments are held in abeyance, however given the breadth of the claims in light of the teachings of the specification, it appears that individual references like Bornman and Gymrek provide for the comparison of reads one to another, and as a whole given the knowledge that different method of PCR and sequence result in a level of artifacts being introduced into the read data (string text as set forth in the claims as data), there is a clear expectation that artifacts/errors would be present in the read data and dependent on a variety of factors encompassed within the breadth of the claims would clearly appreciate that these differences are observable (by size for STR or bp differences for SNPs) and quantifiable  as the error would likely represent a lower number of reads/strings present in the data being analyzed.  Therefore, for the reasons above and of record the rejection is maintained.

Previous rejection of record
Independent claims 1 and 11 require the steps of using a PCR amplification process to produce a particular locus (dependent claims 2 and 3 indicate that the locus can be a STR or SNP), use of MPS to obtain sequence reads representing the amplified nucleic acid in the sample, then compare the sequence reads by aligning them and quantifying the number of reads that are homologous to each other, and finally determining the reads representing the highest abundance (dependent claim 7 indicates this can be any user percentage value as a threshold value, and claim 6 provides specifically that the threshold is 15% to 
At the time of filing, it was known that PCR could introduce a variety of issues based on stutter over repeats or lack of fidelity in base pairing during the amplification process.  For example Walsh et al. provide a detailed analysis of the issue of stutter in the analysis of STR.  Walsh et al. teach that the result is a relationship of stutter produce and the number of repeats where the ranges of allele size result in a range of stutter observed, as well as affected by the polymerase used.  Walsh et al. demonstrate that minor bands representing an artifact can be distinguished from that of the major band, and also teach that one possible approach would be to use quantitative methods and could be filtered and confidence evaluated would be interpreted based in part on the amount of data.  In all, Walsh et al. provide the teaching that the process of PCR can introduce errors in the resulting data, and that simply by determining the minor amount present, the true represented sequence can be determined, in particular for simple samples where there is knowledge and expectation of the allele being analyzed.  Reiss et al. has been provided to demonstrate that many factors can affect the amount of errors that PCR can introduce and implications in statistical approaches for analysis and the expectation of thresholds for properly addressing the resulting data.
Bornman et al. (Biotech Rapid Dipateches 2012) provides for methods of PCR amplification the use and comparison of several NGS platforms to demonstrate short-read length technology could be applied in determining alleles present in a sample, such as analysis of locus representing STR-typing analysis.  Bornman et al. provide a detailed analysis of the read data with respect to the starting sample, for example in STR profiling by NGS Bornman et al. provide a heuristic decision model based on Fisher’s Exact Test was applied to evaluate the magnitude of reads mapping to each allele. A probability score was generated for each allele in the in silico genome based on: (i) the number of reads mapping to the allele, (ii) the total number of reads et al. provide a discussion of the importance of accuracy ant that the high number of reads allowed for a high level of stringency in accurately calling alleles, noting known issues with stutter and sequencing errors that can occur in the steps used to obtain the read data (see also Table 3).  Gymrek et al. provide a similar analysis for the analysis of STR using data from MPS, and provide a detailed discussion on the importance of alignment in the analysis of reads which provided for the methodology performed by lobSTR in the analysis of STRs.  Several filters were tested, including BLAT which provided the top hit read data in the pipeline used to analyze samples.  Both Bornman et al. and Gymrek et al. provide analysis of STR, however the use of MPS to analyze SNPs was also known as evidenced by Quail et al. in the analysis of three different platforms of MPS.
Given the evidence and guidance of Walsh et al. demonstrate that minor bands representing an artifact can be distinguished from that of the major band, it would have been appreciated that the quantity would have been represented as differences in the number of reads represented in each, and it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to analyze and filter the reads in MPS wherein the more abundant band represents the unique sequence present in the sample that was amplified.   This analysis clearly applies to simple samples representing one allele or STR or SNP, however in mixed samples or the analysis of multiple alleles, while the analysis becomes more challenging, the principle remains the same, and given the guidance of Bornman et al. and Gymrek et al. the analysis can be adapted to MPS data with adequate coverage.  With the advent of MPS and whole genome sequencing and more genreally te ability to use MPS to obtain greater sequence reads for a given Bornman et al. and Gymrek et al.  As evidenced by Reiss et al. there are multiple factors that can contribute to the introduction of errors in the read data of amplified samples, however there would have been a reasonable expectation of success given the level of skill and knowledge as evidenced by the results of Bornman et al. and Gymrek et al. demonstrating the versatility of their analysis tools in physical and in silico analysis of mixed samples.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631